Appellant renews his complaint that after the jury was discharged the court reassembled them and permitted them to amend the verdict. It may be appellant is right in his criticism of such procedure, but it will be noted that the change made in the verdict originally returned was only as to form and affected the verdict in no material way. The verdict as originally returned was perfectly good, and a judgment entered thereon would have been precisely the same as the one entered on the amended verdict. The cases cited by appellant are those where material changes were made in the verdict, or where the verdict was received by the court and then an attempt made to ignore in the judgment a part of the verdict. The present case presents no such situation. It is more like Layman v. State, 126 Tex.Crim. Rep., 73 S.W.2d 97.
It would have been more regular, we think, to have entered judgment on the verdict as originally returned into court, and the judgment will be reformed, basing it on said original verdict.
The motion for rehearing is overruled.